274 F.2d 827
John S. BOTTOMLYv.Barth P. WALKER, Trustee, Parker Petroleum Co., Inc., a corporation, Debtor.
No. 6220.
United States Court of Appeals Tenth Circuit.
September 15, 1959.

Appeal from the United States District Court for the Western District of Oklahoma.
Herbert F. Hewett, Oklahoma City, Okl., for appellant.
Gene M. Gardner, Duncan, Okl., Francis S. Irvine, Barth P. Walker, Oklahoma City, Okl., and Robert J. Woolsey, Tulsa, Okl., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed with prejudice on joint motion of the parties.